PER CURIAM:
George L. Spencer appeals the district court’s order dismissing without prejudice pursuant to 28 U.S.C. § 1915A(b)(l) (2000), his action filed under 42 U.S.C. § 1983 (2000), for failure to state a claim and the court’s order denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Spencer v. Williams, No. CA-05-627-7 (W.D.Va. Oct. 19, 2005; Nov. 2, 2005). We deny Spencer’s motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED